EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic correspondence with Tim Collins on February 04, 2021 followed up with an email correspondence from Tim Collins on February 8, 2021.

The application has been amended as follows:
In the Title
          SYSTEM, COMPUTER PROGRAM PRODUCT, AND METHOD FOR AUTOMATED GIFT DETERMINATION AND DELIVERY

In the Claims
1. (Currently Amended) A computer-implemented method for automated gift determination and delivery, comprising: 
receiving, by a processor of a computer system, a contact from an electronic contact list for receiving a gift; 
receiving, by the processor, from first data related to the contact a change in an emotional state of the contact from a previous emotional state to a current emotional state; 
calculating by the processor a confidence level of a reason for the change in the emotional state of the contact, including executing an artificial intelligence computer to train the 
determining by the computer system  artificial intelligence computer 
performing an iteration process to modify a result calculated by the artificial intelligence computer; and 
ing, updatingingby the processing the result;
identifying relevant gifts of the plurality of gifts based on the emotional state and previous events involving the contact using the artificial intelligence computer; 
S/N: 16/043,6012validating, by the processor, from second data the change in the emotional state of the contact; 
receiving, by the processor, third data from a data repository that includes information about the contact to identify the gift based on the information about the contact; 
automatically selecting, by the processor, the gift from the plurality of identified gifts that is determined to be commensurate with the change in the emotional state to the current emotional state of the contact and further commensurate with the information about the contact; and 
displaying, at a computer display of a user purchasing the gift for the contact, information about the gift automatically selected by the processor and an electronic request to approve the selected gift for purchase and delivery to the contact.

8. (Currently Amended) The method of claim 1, further comprising: 

retrieving the emotional state data from the data repository to determine a subsequent confidence level or subsequent change in an emotional state of the contact; and 
electronically training the artificial intelligence computer using the computer system to generate a future decision on a gift determination for the contact.

11. (Currently Amended) A computer system, comprising: 
a processor; 
a memory device coupled to the processor; 
one or more remote computer servers in communication with the processor; and 
a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for automated gift determination and delivery, comprising: 
receiving, by the processor, a contact from an electronic contact list for receiving a gift; 
receiving, by the processor, from first data related to the contact a change in an emotional state of the contact from a previous emotional state to a current emotional state; 
calculating by the processor a confidence level of a reason for the change in the emotional state of the contact, including executing an artificial intelligence computer to train the computer system to identify a plurality of gifts based on the emotional state and previous events involving the contact, including: 
 computer system  artificial intelligence computer 
performing an iteration process to modify a result calculated by the artificial intelligence computer; and 
ing, updatingingby the processing the result;
identifying relevant gifts of the plurality of gifts based on the emotional state and previous events involving the contact using the artificial intelligence computer; 
S/N: 16/043,6016validating, by the processor, from second data the change in the emotional state of the contact; 
receiving, by the processor, third data from a data repository that includes information about the contact to identify the gift based on the information about the contact; 
automatically selecting, by the processor, the gift from the plurality of identified gifts that is determined to be commensurate with the change in the emotional state to the current emotional state of the contact and further commensurate with the information about the contact; and 
displaying, at a computer display of a user purchasing the gift for the contact, information about the gift automatically selected by the processor and an electronic request to approve the selected gift for purchase and delivery to the contact.

17. (Currently Amended) The computer system of claim 11, further comprising: 
storing emotional state data related to the emotional state of the contact in a data repository; and 
; and 
electronically training the artificial intelligence computer using the computer system to generate a future decision on a gift determination for the contact.

20. (Currently Amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computer system implements a method for automated gift determination and delivery, comprising: 
receiving, by a processor of a computer system, a contact from an electronic contact list for receiving a gift; 
receiving, by the processor, from first data related to the contact a change in an emotional state of the contact from a previous emotional state to a current emotional state; 
calculating by the processor a confidence level of a reason for the change in the emotional state of the contact, including executing an artificial intelligence computer to train the computer system to identify a plurality of gifts based on the emotional state and previous events involving the contact, including: 
determining by the computer system  artificial intelligence computer 

ing, updatingingby the processing the result;
identifying relevant gifts of the plurality of gifts based on the emotional state and previous events involving the contact using the artificial intelligence computer; 
validating, by the processor, from second data the change in the emotional state of the contact; 
S/N: 16/043,60110receiving, by the processor, third data from a data repository that includes information about the contact to identify the gift based on the information about the contact; 
automatically selecting, by the processor, the gift from the plurality of identified gifts that is determined to be commensurate with the change in the emotional state to the current emotional state of the contact and further commensurate with the information about the contact; and 
displaying, at a computer display of a user purchasing the gift for the contact, information about the gift automatically selected by the processor and an electronic request to approve the selected gift for purchase and delivery to the contact.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C. §101 rejection has been withdrawn in light of Applicant’s amendments. Specifically the recitation of the specific steps of the artificial intelligence computer integrate the abstract idea into a practical application.


Claims 1, 3-11, and 13-20 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes previously cited Berman et al. (US 2013/0245396 A1), newly cited Gao et al. (US 2016/0171110 A1), and previously cited Greenzeiger et al. (US 2014/0025620 A1). Berman teaches receiving, by a processor of a computer system, a contact from an electronic contact list for receiving a gift (Berman, [0028]); receiving, by the processor, from first data related to the contact a change in an emotional state of the contact from a previous emotional state to a current emotional state (Berman, [0015] and [0028]); identify a gift based on the emotional state and previous events involving the contact, (Berman, [0028]); second data used to determine the change in the emotional state of the contact (Berman, [0032]); identify the gift based on the emotional state information about the contact (Berman, see at least: [0028]); automatically selecting, by the processor, the gift that is determined to be commensurate with the change in the emotional state to the current emotional state of the contact (Berman, [0028]); displaying, at a computer display of a user purchasing the gift for the contact, information about the gift automatically selected by the processor and an electronic request to approve the selected gift for purchase and delivery to the contact (Berman, [0028]).
Gao teaches calculating by the processor a confidence level of a reason for the change in the emotional state of the contact, including executing an artificial intelligence computer to train the computer system to identify a plurality of recommendations based on the emotional state and 
Greenzeiger teaches identifying a plurality of items based on an emotional state (Greenzeiger, [0041]); validating by the processor from second data the change in the emotional state (Greenzeiger, [0076]); receiving, by the processor, third data from a data repository that includes information about a person to identify a product based on the information about the person (Greenzeiger, [0064], [0036], and [0023]); selecting a product from a plurality of products that is determined to be commensurate with the change in the emotional state and a current emotional state and further commensurate with the information about the person (Greenzeiger, [0041], [0042], and [0023]).

Berman, Gao, and Greenzeiger do not teach or suggest, alone or in combination, the recited limitations without reliance on improper hindsight bias. 

Cited NPL reference U (cited 2/09/2021 in PTO-892) teaches the use of machine learning to analyze the sentiments in social media content to provide relevant recommendations, but does not teach or suggest the recited limitations.

It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Cia et al. (US 2020/0279156 A1) teaches training machine learning algorithms to determine emotion.
-Meijer et al. (US 2010/0082751 A1) teaches using machine learning to determine mood patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                            
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684